Title: Enclosure: Schedule B, [31 December 1789]
From: Nourse, Joseph,Hamilton, Alexander
To: 


SCHEDULE B
A General Statement of the Foreign Loans, Shewing in Abstract, the Capital Sums Borrowed, and the Arrearages of Interest to the 31st December, 1789.


Capital sums borrowed

Livres.
Dollars.
Cts.


Of the Royal French Treasury, on Interest at 5 per cent.

24,000,000




In Holland, guaranteed by the French Court, at 4 per cent.

10,000,000







Livres,
 4,000,000
6,296,296



Of the Royal Spanish Treasury, at 5 per cent.


174,011



Lenders in Holland,

Florins.





First Loan,
5 per cent.

5,000,000





Second ditto,
4 per cent.

2,000,000





Third ditto,
5 per cent.

1,000,000





Fourth ditto,
5 per cent.

1,000,000





Florins,
9,000,000
 3,600,000




Capital,
–  – 
10,070,307



Arrearages of Interest to 31st December, 1789.



On the French Loan.
  Livres.
Dollars.
Cts.




1789, Jan. 1, Five Years Interest
on the
 6,000,000 at 5 per cent.
277,777.
 77




Sept. 3, Six do.
on the
18,000,000   do.
999,999.
 96




Nov. 5, Four do.
on the
10,000,000 at 4 per cent.
296,296.





On the Spanish Loan.



Arrearages on the Spanish Loan of 174,011 Dollars,



to 21st March, 1782, at 5 per cent.
5,093.
 27




March 21, Seven Years Interest on do.
60,904.
 62










 1,640,071.
 62


Total dollars,
11,710,378.
 62



Note. There were certain parts of the Capital of the Dutch guaranteed Loan of 10,000,000 Florins, and of the French Loan of 18,000,000 Livres, which became due at the following periods, and remain unpaid, viz.







Dollars.
Cts.







1787.
{
Sept. 3, First Payment
of the
18,000,000.

1,500,000.

277,777.
 77


Nov. 5, First do.
of the
10,000,000.
1,000,000.
185,185.
 19


1788.
{
Sept. 3, Second do.
of the
18,000,000.
}
the same
462,962.
 96


Nov. 5, Second do.
of the
10,000,000.


1789.
{
Sept. 3, Third do.
of the
18,000,000.
}
the same
462,962.
 96


Nov. 5, Third do.
of the
10,000,000.



Dollars
1,388,888.
 88






Treasury Department, Register’s Office, 31st Dec. 1789.
Joseph Nourse, Register.


To the Arrearage of Interest to 31st December, 1789, above stated, Amounting to
1,640,071.
 62


Add one year’s Interest from 1st January, to 31 December, 1789, on 186,427, dollars, and 69 cents, being the Amount Principal Sum due to foreign officers, employed in the service of the United States, which Interest is annually payable at the House of Mons. Grand Banker at Paris, at 6 per cent.
  11,185.
 66


Arrearages of Interest to 31st December, 1789,
Dollars,
1,651,257.
 28


The above Addition was adverted to, after the conclusion of the Report; but as it makes no material difference, an alteration in consequence of it, is deemed unnecessary.

Alexander Hamilton, Secretary of the Treasury.

